                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


POWER RENTAL OP CO, LLC

            Plaintiff,
v.                                            Case No. 3:20-cv-1015-TJC-JRK

VIRGIN ISLANDS WATER &
POWER AUTHORITY,

            Defendant.


                                   ORDER

      This case comes before the Court on Plaintiff Power Rental Op Co’s

(“OpCo”) motion for reconsideration (Doc. 86), to which Defendant Virgin Islands

Water & Power Authority (“WAPA”) has responded (Doc. 94). OpCo contends

that the Court should reconsider its January 27, 2021 Order (Doc. 76) dissolving

the prejudgment writs of garnishment due to a recent Florida state appellate

court decision, Buechel v. Shim, No. 5D19-3716, 2021 WL 298161 (Fla. 5th DCA

Jan. 29, 2021), and the Court’s miscitation of In re McCuan, No. 9:14-bk-00954,

2018 WL 11206025 (Bankr. M.D. Fla. Feb. 13, 2018). See Doc. 86 at 2–3. OpCo

also argues that the January 27, 2021 Order runs afoul of the Supreme Court’s

decision in Fall v. Eastin, 215 U.S. 1, 8 (1909) (“A court of equity, having

authority to act upon the person, may indirectly act upon real estate in another

state, through the instrumentality of this authority over the person. Whatever it
may do through the party, it may do to give effect to its decree respecting

property, whether it goes to the entire disposition of it or only to affect it with

liens or burdens.”). See id. at 4.

      Upon review of the parties’ filings and applicable case law, the Court

concludes that OpCo’s motion for reconsideration is due to be denied. Buechel,

which concerns a post-judgment motion to compel the delivery of property to

creditors under a distinct Florida statute, see 2021 WL 298161 at *3, is not

controlling as to the application of the Florida prejudgment garnishment

statutes. The holding in Fall does not preclude the Court’s dissolution of the writs

either. See Aequitas Enterprises, LLC v. Interstate Inv. Grp., LLC, 267 P.3d 923,

926 (Utah 2011) (“The authority to issue writs of attachment is grounded entirely

in state law.”).

      To remedy the Court’s miscitation of In re McCuan, No. 9:14-bk-00954-

FMD, 2018 WL 11206025 (M.D. Fla. Feb. 13, 2018), the Court will amend the

January 27, 2021 Order (Doc. 76). In the amended order, the Court will replace

“In re McCuan, No. 9:14-bk-00965-FMD, 2018 WL 11206025, at *2–3 (Bankr.

M.D. Fla. Feb. 13, 2018)” with the proper citation, “In re McCuan, No. 9:14-bk-

00965-FMD, 2015 WL 7717422, at *3, *5 (Bankr. M.D. Fla. Nov. 30, 2015).”

      Accordingly, it is hereby

      ORDERED:

      Plaintiff Power Rental Op Co’s Motion for Reconsideration (Doc. 86) is


                                         2
DENIED.

        DONE AND ORDERED in Jacksonville, Florida this 6th day of July,

2021.




tn
Copies:

Counsel of record




                                    3
